Exhibit 10.1
 
AMENDED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made and entered
into as of the 7th day of October, 2016 by and between Growblox Science, Inc., a
Delaware corporation (hereinafter), called the "Company") and Ksenia Griswold
(hereinafter called the "Executive").
 
A.        The Company and the Executive entered into an employment agreement
dated November 2nd, 2015 (the "Prior Agreement").
 
B.         The Board of Directors of the Company (the "Board") and the Executive
desire to amend and restate in their entirety the Prior Agreements and to assure
the Company of the Executive's continued employment in an executive capacity and
to compensate her therefore.
 
C.         The Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company.
 
D.        The Executive is willing to make her services available to the Company
on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
Agreement
 

 
1.
Employment.

 
1.1          Employment and Term. The Corporation hereby agrees to employ the
Executive as its Vice President and Chief Financial Officer, in such capacity,
agrees to provide services to the Corporation for the period which began on
October 7, 2016 and shall end on November 1, 2017 (the "Termination Date ") (or
such later date as may be agreed to by the parties within 120 days prior to the
Termination Date) (the "Employment Period ").
 
1.2          Duties of Executive. The Executive shall serve as the Chief
Financial Officer of the Company and, unless otherwise specified by the Board
each of the Company's subsidiaries. Subject to the preceding sentence, during
the Employment Period, the Executive shall diligently perform all services as
may be reasonably assigned to her by the Board, and shall exercise such power
and authority as may from time to time be delegated to her by the Board. The
Executive shall be required to report solely to, and shall be subject solely to
the supervision and direction of the Board at duly called meetings thereof, and
no other person or group shall be given authority to supervise or direct
Executive in the performance of her duties. In addition, the Executive shall
regularly consult with the Board with respect to the Company's business and
affairs. The Executive shall devote such portion of her working time and
attention as she deems appropriate to the business and affairs of the Company
(excluding any vacation and sick leave to which the Executive is entitled),
render such services to the best of her ability, and use her reasonable best
efforts to promote the interests of the Company. It shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement.
 
1.3         Place of Performance. In connection with her employment by the
Company, the Executive shall be based at the Company's principal executive
offices in Las Vegas, Nevada.
 

 
2.
Compensation.

 
2.1         Base Salary. Commencing on November 4, 2016 the Executive shall
receive a base salary at the annual rate of not less than $110,000 for during
the period of her employment payable in installments consistent with the
Company's normal payroll schedule, subject to applicable withholding and other
taxes.

--------------------------------------------------------------------------------

 
2.2         Bonuses. The Executive shall be entitled to receive such bonuses as
may from time to time be granted to the Executive by the Board in the exercise
of the Board's sole discretion.
 
2.3         Stock Option. The Executive will be granted options to acquire
350,000 shares of the Company's common stock.  The Executive's options will
include the following terms:
(a) Vesting and Term.  The options shall vest as follows: (i) one-third on the
date of grant; (ii) one-third 12 months after the date of grant; (iii) one-third
twenty-four months after the date of grant.  The options shall vest in their
entirety upon the occurrence of change of control or termination without a
cause.  The options may be exercised by the Executive within seven years of the
granting of the entirety of the options granted in this agreement.
(b) Other Terms. The options shall be eligible for cashless exercise at the
election of the Executive.  The options shall have piggyback registration
rights.

 

2.4.         Expense Reimbursement and Other Benefits.
 
(a)          Expense Reimbursement. During the term of Executive's employment
hereunder, the Company, upon the submission of reasonable supporting
documentation by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company.
 
(b)          Vacation. During the Initial Term, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its subsidiaries as in effect at any time
hereafter with respect to other key executives of the Company and its
subsidiaries; provided, however, that in no event shall Executive be entitled to
fewer than four weeks paid vacation per year.
 
(c)          Benefit Plans The Executive shall participate in all employee
benefit plans and fringe benefits provided by the Company. The Company reserves
the right to amend, modify or terminate any of these plans and benefits. The
Executive will be entitled to whatever benefits may be provided to you in
accordance with the terms of these plans and benefits, as amended from time to
time.
 

 
3.
Termination.

 
3.1          Termination for Cause. Notwithstanding anything contained to the
contrary in this Agreement, this Agreement may be terminated by the Company for
Cause. As used in this Agreement, Cause" shall only mean (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company, (ii) subject
to the following sentences, repeated violation by the Executive of the
Executive's material obligations under this Agreement which are demonstrably
willful and deliberate on the Executive's part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company, or
(iii) the conviction of the Executive for any criminal act which is a felony.
For purposes of the preceding sentence, criminal act shall not include any act
that violates U.S. Federal law that is related in any way to cannabis. Upon any
determination by the Company's Board of Directors that Cause exists under clause
(ii) of the preceding sentence, the Company shall cause a special meeting of the
Board to be called and held at a time mutually convenient to the Board and
Executive, but in no event later than ten (10) business days after Executive's
receipt of the notice contemplated by clause (ii). Executive shall have the
right to appear before such special meeting of the Board with legal counsel of
her choosing to refute any determination of Cause specified in such notice, and
any termination of Executive's employment by reason of such Cause determination
shall not be effective until Executive is afforded such opportunity to appear.
Any termination for Cause pursuant to clause (i) or (iii) of the first sentence
of this Section 3.1 shall be made in writing to Executive, which notice shall
set forth in detail all acts or omissions upon which the Company is relying for
such termination.
 
Upon any termination pursuant to this Section 3.1, the Executive shall be
entitled to be paid her Base Salary to the date of termination and the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination).

--------------------------------------------------------------------------------

 
3.2          Disability. Notwithstanding anything contained in this Agreement to
the contrary, the Company, by written notice to the Executive, shall at all
times have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform her duties and
responsibilities provided for herein for a period of more than ninety (90)
consecutive days in any 12-month period. Upon any termination pursuant to this
Section 3.2, the Executive shall be entitled to be paid her Base Salary to the
date of termination and the Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination).
 
3.3          Death. In the event of the death of the Executive during the term
of his employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the sum of (x) any unpaid amounts of her Base
Salary to the date of her death, plus (y) six months of Base Salary.
 
3.4          Termination Without Cause. At any time the Company shall have the
right to terminate Executive's employment hereunder by written notice to
Executive; provided, however, that the Company shall (i) pay to Executive any
unpaid Base Salary accrued through the effective date of termination specified
in such notice, and (ii) pay to the Executive in a lump sum, in cash within 30
days after the date of employment termination, an amount equal to six months
base pay. Additionally, all unvested stock options will immediately vest. The
Company shall be deemed to have terminated the Executive's employment pursuant
to this Section 3.4 if such employment is terminated (i) by the Company without
Cause, or (ii) by the Executive voluntarily for "Good Reason." For purposes of
this Agreement, "Good Reason" means:
 
(a)         the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
 
(b)          any failure by the Company to comply with any of the provisions of
this Agreement (including, without limitation, the provisions of Section 2 or
Section 3 hereof), other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 

 

 (c)          any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement;
 
(d)          any termination by the Executive within ninety (90) days following
a "Change of Control" (hereinafter defined);
 
For purposes of this Section 3.4, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
 
3.5         Change of Control.
 
(a)          For purposes of this Agreement, a "Change in Control" shall mean
and include:
 
(i)          The acquisition (other than by or from the Company) at any time
following the date hereof, by any person, entity or group", within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
Exchange Act"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50%or more of either the then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding voting securities entitled to vote generally in the election of
directors; or

--------------------------------------------------------------------------------

 
(ii)        All or any of the individuals who, as of the date hereof, constitute
the Board (as of the date hereof the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or
 
(iii)        Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
(iv)        The approval by the Board of the sale, distribution and/or other
transfer or action (and/or series of sales, distributions and/or other transfers
or actions from time to time or over a period of time), that results in the
Company's ownership of less than 50% of the Company's current assets.
 

   

 (b)          In the event of a Change of Control and if the Executive shall
elect to terminate her employment for Good Reason within ninety (90) days
following such change of Control, the Company or its successor in interest shall
pay to the executive in a lump sum, in cash within 30 days after the date of
employment termination, an amount equal to one dollar less than the product of
(x) the sum of the Executive's then Base Salary for the applicable Anniversary
Year plus the amount of the highest annual bonus or other incentive compensation
payment theretofore made by the Company to the Executive, multiplied times (y)
three (the "Change of Control Payment").
 
 

 
4.
Restrictive Covenants.

 
4.1          Nondisclosure. During her employment and for twelve (12) months
thereafter, Executive shall not divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information (as hereinafter defined) pertaining to the
business of the Company. Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.
 
For purposes of this Agreement, "Confidential Information" means all material
information about the Company's business disclosed to the Executive or known by
the Executive as a consequence of or through her employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.
 
4.2          Nonsolicitation of Employees. While employed by the Company and for
a period of six (6) months thereafter, Executive shall not directly or
indirectly, for herself or for any other person, firm, corporation, partnership,
association or other entity, attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.

--------------------------------------------------------------------------------

 
4.3          Assignment of Intellectual Property. During her employment and for
twelve (12) months thereafter, Executive shall assign to the Company all patent
applications, trade secrets, inventions, data, discoveries knowhow, research and
development and other intellectual property relating to the business of the
Company and its subsidiaries that the Executive shall create, acquire or
discover, whether alone or in conjunction with others.
 
6
 

 
4.4          Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Section 4.1, 4.2 or 4.3 of this Agreement will cause irreparable harm and damage
to the Company, the monetary amount of which may be virtually impossible to
ascertain. As a result, the Executive recognizes and hereby acknowledges that
the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 4 by the Executive or any of her affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.
 

 
5.
Other Matters.

 
5.1          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
5.2.          Notices: Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or when deposited in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Company:                   Growblox Sciences, Inc.
3550 West Teco
Las Vegas, Nevada 89118
Phone: 866-721-0297


If to the Executive:                  Ksenia Griswold
6724 Gray Horse Street
Las Vegas, NV 89149
 
or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
 
5.3.         Successors.
 
(a)          This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, the term "Company" shall mean and include the Company
as hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.

--------------------------------------------------------------------------------

 
5.4.       Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted. If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
5.5.       Waivers. The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.
 
5.6        Damages. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or her breach of any term
or provision of this Agreement.
 
5.7        No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Executive, his heirs,
personal representative(s) and/or legal representative) any rights or remedies
under or by reason of this Agreement.
 
5.8        Full Settlement. The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company or others of the validity or
enforceability of or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.
 
 
5.9.       Certain Reduction of Payments by the Company.
 
(a)          Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount. The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code. Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code. For
purposes of this Section 5.9, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. Any amount which is not paid in the taxable
year in which it was originally scheduled to be paid as a result of the
postponement thereof pursuant hereto shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Code; provided,
however, that all postponed payments shall be placed in a Rabbi trust or similar
vehicle for the benefit of the Executive in such a way that the amounts so
transferred are not taxable to such person or deductible by the Company until
payment from such vehicle to the Executive is made. In the event a payment has
been made to the Executive, but then disallowed as a deduction by the Internal
Revenue Service and return of the payment is required into the trust, said
payment to the Executive shall be treated as a loan and said payment to the
trust shall be treated as repayment of said loan. The Company shall not pledge,
hypothecate or otherwise encumber any amounts held in the trust or other similar
vehicle for the benefit of the Executive hereunder.

--------------------------------------------------------------------------------

  
(b)          All determinations required to be made under this Section 16 shall
be made by a firm of independent public accountants selected by the Executive
and approved by the Company, which approval shall not be unreasonably withheld
or delayed (the "Accounting Firm"), which shall provide (ii) detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the termination of Executive's employment or such earlier time as is
requested by the Company, and (iii) an opinion to the Executive that he has
substantial authority not to report any excise tax on her Federal income tax
return with respect to any Payments. Any such determination by the Accounting
Firm shall be binding upon the Company and the Executive. The Executive shall
determine which and how much of the Payments shall be eliminated or reduced
consistent with the requirements of this Section 5.9, provided that, if the
Executive does not make such determination within ten business days of the
receipt of the calculations made by the Accounting Firm, the Company shall elect
which and how much of the Payments shall be eliminated or reduced consistent
with the requirements of this Section 5.9 and shall notify the Executive
promptly of such election. Within five business days thereafter, the Company
shall pay to or distribute to or for the benefit of the Executive such amounts
as are then due to the Executive under this Agreement. All fees and expenses of
the Accounting Firm incurred in connection with the determinations contemplated
by this Section 5.9 shall be borne by the Company.
 
(c)          As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
5.10.       Conflicts With Certain Existing Arrangements. The Company agrees
that (a) it shall not hereafter acquire a "Conflicting Organization" or
otherwise expand its present business activities such that Executive could
reasonably be expected to be deemed in breach or violation of such
non-competition covenants, and (b) it shall indemnify and hold harmless the
Executive from any and all damages that Executive may hereafter suffer or incur
by reason of any such Company acquisition or expansion of business after the
date hereof.
  
5.11         Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
5.12         Amendment. This Agreement may only be amended by a written
instrument executed by each of the parties hereto.
 
5.13         Entire Agreement. This Agreement supersedes, amends and restates in
their entirety, all of the Prior Agreements, constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.

--------------------------------------------------------------------------------

 
5.14         Binding Effect. This Agreement shall inure solely to the benefit of
and shall be binding upon the Company and the controlling persons, directors and
officers of the Company, and its respective successors, legal representatives,
heirs and assigns, and no other person shall have or be construed to have any
legal or equitable right, remedy or claim under or in respect of or by virtue of
this Agreement or any provisions herein contained.
 
5.15         Governing Law; Consent to Jurisdiction; Trial by Jury. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Agreement shall
be brought and enforced in the Supreme Court of the State of Nevada, Clark
County, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any such
process or summons to be served upon the Company may be served by transmitting a
copy thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 5.2 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company agrees that the
prevailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attorneys' fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefor. The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates) and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
5.16         Execution in Counterparts. This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.
  
5,17        Waiver, etc. The failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement. No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
 
Signature pages follow
************************.



--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 
COMPANY:
 
 
 
GROWBLOX SCIENCES, INC.
 
 
 
 
 
 
 
By:
 /s/ John Poss
 
Name:  John Poss
 
Title:    Chief Executive Officer
 
 
 
 
EXECUTIVE:
 
 
 
 
By:
/s/ Ksenia Griswold
 
Ksenia Griswold

 

--------------------------------------------------------------------------------

 